                       Case 5:20-cv-04011-VKD Document 7
                                                       3 Filed 06/17/20
                                                               06/16/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                             for the
                                                  Northern District of California

                                                                ))
                                                                ))
Kimberly Carleste Newman, Lisa Cabrera, Catherine               ))
Jones, and Denotra Nicole Lewis,                                ))
                            Plaintiff(s)
                                                                ))
                                                                ))
                                v.                                     Civil Action No.   5:20-cv-04011 VKD



Google LLC, YouTube LLC, Alphabet Inc.,

                           Defendant(s)
                                                SUMMONS IN A CIVIL ACTION
To: (Defendant’s name and address)
GOOGLE LLC, c/o Agent for Service of Process: Corporation Service Company which will do business in California as
CSC - Lawyers Incorporating Service, (C1592199) - 2710 Gateway Oaks Drive, Suite 150N, Sacramento, CA 95833;
YOUTUBE LLC, c/o Agent for Service of Process: Corporation Service Company which will do business in California
as CSC - Lawyers Incorporating Service, (C1592199) - 2710 Gateway Oaks Drive, Suite 150N, Sacramento, CA 95833;
Alphabet Inc., c/o Agent for Service of Process; Corporation Service Company which will do business in California as
    CSC ­ Lawyers Incorporating Service, (C1592199) ­ 2710 Gateway Oaks Drive, Suite 150N, Sacramento, CA 95833

         A lawsuit has been filed against you.
         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
BROWNE GEORGE ROSS LLP                    BROWNE GEORGE ROSS LLP
Peter Obstler (171623)                    Eric M. George (166403)
  pobstler@bgrfirm.com                      egeorge@bgrfirm.com
44 Montgomery Street, Suite 1280          Debi A. Ramos (135373)
San Francisco, California 94101             dramos@bgrfirm.com
T: 415-391-7100 / F: 310 275-5697         Keith R. Lorenze (326894)
                                            klorenze@bgrfirm.com
                                          2121 Avenue of the Stars, Suite 2800
                                          Los Angeles, California 90067
                                          310-274-7100 / Fax 310-275-5697
         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                          CLERK OF COURT
                                                                          SUSAN Y. SOONG

Date: June 17, 2020
                                                                                    Signature of Clerk or Deputy Clerk


                                                                                                           American LegalNet, Inc.
                                                                                                           www.FormsWorkFlow.com
                        Case 5:20-cv-04011-VKD Document 7
                                                        3 Filed 06/17/20
                                                                06/16/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 5:20-cv-04011 VKD

                                                    PROOF OF SERVICE
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)
was received by me on (date)

              I personally served the summons on the individual at (place)
                                                                                on (date)                              ; or

              I left the summons at the individual’s residence or usual place of abode with (name)
                                                                , a person of suitable age and discretion who resides there,
          on (date)                               , and mailed a copy to the individual’s last known address; or

              I served the summons on (name of individual)                                                                          , who is
          designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                              ; or

              I returned the summons unexecuted because                                                                                   ; or

              Other (specify):



          My fees are $                           for travel and $                  for services, for a total of $


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

Additional information regarding attempted service, etc:




                                                                                                                     American LegalNet, Inc.
                                                                                                                     www.FormsWorkFlow.com
